Case 1:12-cv-00476-MAC-ZJH Document 101 Filed 04/15/20 Page 1 of 2 PageID #: 1155




  UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS



   UNITED STATES OF AMERICA,                          §
        Plaintiff,                                    §
                                                      §
   versus                                             §        CASE NO. 1:12-CV-00476-MAC
                                                      §
   EFIGENIO A CONTRERAS,                              §
        Defendant.                                    §
                                                      §
                                                      §


   ORDER ADOPTING AMENDED REPORT AND RECOMMENDATION GRANTING
      IN PART PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AGAINST
                          EFIGENIO CONTRERAS

            Plaintiff United States of America (“United States”) filed this lawsuit against Defendants

  Efigenio A. Contreras and Laura Denise Contreras (“the Contrerases”) to, among other things,

  reduce to judgment the Contrerases’ federal income tax liabilities, to foreclose its federal tax

  liens against certain property, and for a judicial sale of the property. On March 3, 2020, the court

  granted the agreed judgment between the United States and Ms. Contreras, and Ms. Contreras is

  no longer a party to this case. Doc. No. 94. On March 25, 2020, United States Magistrate Judge

  Zack Hawthorn entered an amended report (Doc. No. 98) which recommended granting in part the

  United States’ “Motion for Summary Judgment” (Doc. No. 79) against Efigenio Contreras. Mr.

  Contreras failed to file objections to the magistrate judge’s amended report and recommendation,

  and the time for doing so has passed.
Case 1:12-cv-00476-MAC-ZJH Document 101 Filed 04/15/20 Page 2 of 2 PageID #: 1156



        It is, therefore, ORDERED that the magistrate judge’s amended report and

  recommendation (Doc. No. 98) is ADOPTED. Accordingly, the United States’ “Motion for

  Summary Judgment” (Doc. No. 79) is GRANTED IN PART.

        A final judgment will be entered separately.

        SIGNED at Beaumont, Texas, this 15th day of April, 2020.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE
